Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 1 of 13




                   EXHIBIT A
           Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 2 of 13


 High 5 Games, LLC Games Using     IGT Trademark       IGT Trademark            IGT Trademark
 IGT Trademarks, or Confusingly   Registration No., Registration Date, if Description of Goods and
          Similar Term              if Applicable          Applicable       Services, if Applicable
                                                                          Gaming machines, namely,
A Night of Mystery                4126286           April 10, 2012        devices which accept a
                                                                          wager
                                                                          Gaming machines, namely,
Amulet and the Charm, The         4053698           November 8, 2011      devices which accept a
                                                                          wager
                                                                          Gaming machines, namely,
Ancient Arcadia                   3962277           May 17, 2011          devices which accept a
                                                                          wager
                                                                          Gaming machines, namely,
Bear Mountain                     4488869           February 25, 2014     devices which accept a
                                                                          wager

                                                                         Gaming machines, namely,
                                                                         slot machines with or
                                                                         without video output,
Betti the Yetti                   3101649          June 6, 2006          video lottery terminals,
                                                                         [gaming machines for play
                                                                         or an interactive,
                                                                         electronic bingo game].

                                                                         Gaming machines, namely,
Big Dragon Lounge                 4262479          December 18, 2012     devices which accept a
                                                                         wager
Big Top Circus
                                                                         Gaming machines, namely,
Birds of Wonder                   4318114          April 9, 2013         devices which accept a
                                                                         wager
                                                                         Entertainment services,
                                                                         namely, providing on‐line
                                  4598947 and      September 2, 2014     computer games; Gaming
Black Widow
                                  2140945          and March 3, 1998     machines, namely, slot
                                                                         machines with or without
                                                                         a video output
                                                                         Gaming machines, namely,
Book of Wonder                    4429119          November 5, 2013      devices which accept a
                                                                         wager
Brazilia
                                                                         Gaming machines, namely,
Captain Payback                   3633117          June 2, 2009          devices which accept a
                                                                         wager
         Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 3 of 13


 High 5 Games, LLC Games Using     IGT Trademark      IGT Trademark            IGT Trademark
 IGT Trademarks, or Confusingly   Registration No., Registration Date, if Description of Goods and
          Similar Term              if Applicable       Applicable         Services, if Applicable
Cats
                                                                         Gaming machines, namely,
Cave King                         3677927          September 1, 2009     devices which accept a
                                                                         wager
Charleston, The
                                                                         Gaming machines, namely,
Cherry Mischief, The              4179789          July 24, 2012         devices which accept a
                                                                         wager
Chez Tabasco
                                                                         Gaming machines, namely,
City of Lights                    4556219          June 24, 2014         devices which accept a
                                                                         wager
Count of Monte Cristo, The
                                                                         Gaming machines, namely,
Country Cash                      3518333          October 14, 2008      devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Crystal Kingdom                   3994391          July 12, 2011         devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Cyrano                            3975117          June 7, 2011          devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
                                                                         devices on which a wager
Da Vinci Diamonds                 3330664          November 6, 2007
                                                                         is placed [and components
                                                                         therefor]
                                                                         Gaming machines, namely,
Dangerous Beauty                  3990568          July 5, 2011          devices which accept a
                                                                         wager
                                  3990568                                Gaming machines, namely,
Dangerous Beauty 2                (to DANGEROUS    July 5, 2011          devices which accept a
                                  BEAUTY)                                wager
                                                                         Gaming machines, namely,
Diamond Diamond                   4206415          September 11, 2012    devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Diamond Skies                     4552566          June 17, 2014         devices which accept a
                                                                         wager
        Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 4 of 13


 High 5 Games, LLC Games Using      IGT Trademark       IGT Trademark             IGT Trademark
 IGT Trademarks, or Confusingly    Registration No., Registration Date, if Description of Goods and
          Similar Term               if Applicable        Applicable          Services, if Applicable
                                                                           Gaming machines, namely,
                                  3330664
                                                                           devices on which a wager
Diamonds by Da Vinci              (to DA VINCI       November 6, 2007
                                                                           is placed [and components
                                  DIAMONDS)
                                                                           therefor]
                                                                           Gaming machines, namely,
Diamonds of Athens                4397850            September 3, 2013     devices which accept a
                                                                           wager
Disco Nights
Dogs
                                                                           Gaming machines, namely,
                                  3330664
                                                                           devices on which a wager
Double Da Vinci Diamonds          (to DA VINCI      November 6, 2007
                                                                           is placed [and components
                                  DIAMONDS)
                                                                           therefor]
                                                                           Gaming machines, namely,
Double Dinosaur                   4002730           July 26, 2011          devices which accept a
                                                                           wager
                                  4002730                                  Gaming machines, namely,
Double Dinosaur Deluxe            (to DOUBLE        July 26, 2011          devices which accept a
                                  DINOSAUR)                                wager
                                                                           Gaming machines, namely,
Dream, The                        4132212           April 24, 2012         devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
                                                                           devices which accept a
                                                                           wager [and components
                                                                           therefor, namely,
                                  3068296
                                                                           controllers, displays,
Ducks in a Row Enchantment        (to DUCKS IN A    March 14, 2006
                                                                           button panels, bolsters,
                                  ROW)
                                                                           electrical wiring, and
                                                                           computer hardware and
                                                                           software associated
                                                                           therewith]
                                                                           Gaming machines, namely,
Enchantment, The                  3994336           July 12, 2011          devices which accept a
                                                                           wager
Figaro, The
                                                                           Gaming machines, namely,
Four Great Chinese Beauties       4125813           April 10, 2012         devices which accept a
                                                                           wager
        Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 5 of 13


 High 5 Games, LLC Games Using     IGT Trademark       IGT Trademark           IGT Trademark
 IGT Trademarks, or Confusingly   Registration No., Registration Date, if Description of Goods and
          Similar Term              if Applicable        Applicable         Services, if Applicable
                                                                          Gaming machines, namely,
Genie Wishes                      4437115           November 19, 2013 devices which accept a
                                                                          wager
Get Nuts
Glory on Ice
                                                                         Gaming machines, namely,
Goddess of Desire                 4403674          September 17, 2013    devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Goddess of Valhalla               4752292          June 9, 2015          devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Golden Blossom                    3728833          December 22, 2009     devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Golden Goddess                    3976064          June 7, 2011          devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Golden Knight                     3938312          March 29, 2011        devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Golden Odyssey                    4143089          May 15, 2012          devices which accept a
                                                                         wager
Golden Three Kingdom

                                                                         Gaming machines, namely,
                                                                         slot machines with or
Hoot Loot                         2936925          March 29, 2005
                                                                         without video output or
                                                                         video lottery terminals

                                                                         Gaming machines, namely,
House of Jewels                   4557401          June 24, 2014         devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Irving the Viking                 3728789          December 22, 2009     devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Island Eyes                       4505731          April 1, 2014         devices which accept a
                                                                         wager
        Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 6 of 13


 High 5 Games, LLC Games Using     IGT Trademark      IGT Trademark            IGT Trademark
 IGT Trademarks, or Confusingly   Registration No., Registration Date, if Description of Goods and
          Similar Term              if Applicable       Applicable         Services, if Applicable

                                                                         Gaming machines, namely,
                                                                         slot machines with or
It's All Greek To Me              3261817          July 10, 2007
                                                                         without video output [or
                                                                         video lottery terminals]

                                                                         Gaming machines, namely,
Jackpot Jungle                    1904275          July 11, 1995         slot machines with or
                                                                         without a video ouput

                                                                         Gaming machines, namely,
Jaguar Princess                   4091419          January 24, 2012      devices which accept a
                                                                         wager
                                  4091419                                Gaming machines, namely,
Jaguar Princess 2                 (to JAGUAR       January 24, 2012      devices which accept a
                                  PRINCESS)                              wager
                                                                         Gaming machines, namely,
Jewels of India                   3740869          January 19, 2010      devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Kingdom of Gold                   3870940          November 2, 2010      devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Kossack Kash                      3532404          November 11, 2008     devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Lady Aces                         4129326          April 17, 2012        devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Lady of Hope                      4548025          June 10, 2014         devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Legend of Robin and Marian, The   4664086          December 30, 2014     devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Legend of the Phoenix             3867963          October 26, 2010      devices which accept a
                                                                         wager
        Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 7 of 13


 High 5 Games, LLC Games Using     IGT Trademark      IGT Trademark            IGT Trademark
 IGT Trademarks, or Confusingly   Registration No., Registration Date, if Description of Goods and
          Similar Term              if Applicable       Applicable         Services, if Applicable
                                                                         Gaming machines, namely,
                                                                         devices which accept a
                                                                         wager [and components
                                                                         therefor, namely,
                                                                         controllers, displays,
Liger Loot                        3330836          November 6, 2007
                                                                         button panels, bolsters,
                                                                         electrical wiring, and
                                                                         computer hardware and
                                                                         software associated
                                                                         therewith]
                                                                         Gaming machines, namely,
Lily of the Valley                3962242          May 17, 2011          devices which accept a
                                                                         wager
Lion Heart
                                                                         Gaming machines, namely,
Lovely Outlaws, The               4211336          September 18, 2012    devices which accept a
                                                                         wager
                                  4211336                                Gaming machines, namely,
Lovely Outlaws: Ride Again, The   (to LOVELY       September 18, 2012    devices which accept a
                                  OUTLAWS)                               wager
                                                                         Gaming machines, namely,
Lucky Horse                       4361790          July 2, 2013          devices which accept a
                                                                         wager
                                                                         Gaming devices, namely,
Maggie and the Martians           3661513          July 28, 2009
                                                                         gaming machines
                                                                         Gaming machines, namely,
Magic Orchid                      4548920          June 10, 2014         devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Majestic Beauty                   4456653          December 24, 2013     devices which accept a
                                                                         wager
Majestic Cats
                                                                         Gaming machines, namely,
Majestic Sea                      3794175          May 25, 2010          devices which accept a
                                                                         wager
                                  3794175                                Gaming machines, namely,
Majestic Sea                      (to MAJESTIC     May 25, 2010          devices which accept a
                                  SEA)                                   wager
        Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 8 of 13


 High 5 Games, LLC Games Using      IGT Trademark       IGT Trademark            IGT Trademark
 IGT Trademarks, or Confusingly    Registration No., Registration Date, if Description of Goods and
          Similar Term               if Applicable          Applicable       Services, if Applicable
                                                                           Gaming machines, namely,
Michelangelo                      3777935            April 20, 2010        devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Midnight Eclipse                  4150483            May 29, 2012          devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Midnight Treasures                4099383            February 14, 2012     devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Mighty Atlas, The                 4053855            November 8, 2011      devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Moon Warriors                     3951325            April 26, 2011        devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Mystery Mountain                  4218280            October 2, 2012       devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Night of the Wolf                 4488784            February 25, 2014     devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Noah's Ark                        3555247            December 30, 2008     devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Old Money                         3931477            March 15, 2011        devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
                                  3931477
Old Money Deluxe                                     March 15, 2011        devices which accept a
                                  (to OLD MONEY)
                                                                           wager
                                                                           Gaming machines, namely,
Oodles of Poodles                 4099459            February 14, 2012     devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Oracles of Delphi                 4074600            December 20, 2011     devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Pearl Bay                         4096511            February 7, 2012      devices which accept a
                                                                           wager
Pets
        Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 9 of 13


 High 5 Games, LLC Games Using      IGT Trademark        IGT Trademark            IGT Trademark
 IGT Trademarks, or Confusingly    Registration No., Registration Date, if Description of Goods and
          Similar Term               if Applicable          Applicable        Services, if Applicable
                                                                           Gaming machines, namely,
Platinum Fashion                  4660859            December 23, 2014     devices which accept a
                                                                           wager
                                  3976064                                  Gaming machines, namely,
Platinum Goddess                  (to GOLDEN         June 7, 2011          devices which accept a
                                  GODDESS)                                 wager
                                                                           Gaming machines, namely,
Port Royale                       3842330            August 31, 2010       devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Prince of Lightning, The          4139618            May 8, 2012           devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Princess of Paradise              3743197            January 26, 2010      devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Queen Isabella                    3819205            July 13, 2010         devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Realm of Beauty                   4214607            September 25, 2012 devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Red Cliffs                        4321888            April 16, 2013        devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Rembrandt Riches                  3437613            May 17, 2008          devices on which a wager
                                                                           is placed
                                                                           Gaming machines, namely,
Renoir Riches                     3741002            January 19, 2010      devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Rocket Man                        4112613            March 13, 2012        devices which accept a
                                                                           wager
                                                                           Slot machines; Gaming
                                                                           machines, namely, slot
                                                                           machines with video
Romeo & Juliet                    3778512            April 20, 2012        output; Electro‐
                                                                           mechanical gaming
                                                                           machines with or without
                                                                           video output
         Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 10 of 13


 High 5 Games, LLC Games Using     IGT Trademark       IGT Trademark            IGT Trademark
 IGT Trademarks, or Confusingly   Registration No., Registration Date, if Description of Goods and
          Similar Term              if Applicable          Applicable       Services, if Applicable
                                                                          Gaming machines, namely,
Royal Lion                        4129105           April 17, 2012        devices which accept a
                                                                          wager
                                                                          Gaming machines, namely,
Royal Promise, The                4211335           September 18, 2012 devices which accept a
                                                                          wager
                                                                         Gaming machines, namely,
                                                                         devices which accept a
                                                                         wager [and components
                                                                         therefor, namely,
                                                                         controllers, displays,
Russian Treasure                  2984233          August 9, 2005
                                                                         button panels, bolsters,
                                                                         electrical wiring, and
                                                                         computer hardware and
                                                                         software associated
                                                                         therewith
                                                                         Gaming machines, namely,
Secret Lagoon                     4091440          January 24, 2012      devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Secrets of the Forest             3745137          February 2, 2010      devices which accept a
                                                                         wager
                                  3745137                                Gaming machines, namely,
Secrets of the Forest 2           (to SECRETS OF   February 2, 2010      devices which accept a
                                  THE FOREST)                            wager
                                  3745137                                Gaming machines, namely,
Secrets of the Pixies             (to SECRETS OF   February 2, 2010      devices which accept a
                                  THE FOREST)                            wager
                                                                         Gaming machines, namely,
Shadow of the Panther             4125917          April 10, 2012        devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Shambala                          3890663          December 14, 2010     devices which accept a
                                                                         wager
                                                                         Gaming machines, namely,
Shanghai Fantasy                  4250497          November 27, 2012     devices which accept a
                                                                         wager
Sirens
       Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 11 of 13


 High 5 Games, LLC Games Using      IGT Trademark       IGT Trademark            IGT Trademark
 IGT Trademarks, or Confusingly    Registration No., Registration Date, if Description of Goods and
          Similar Term               if Applicable          Applicable       Services, if Applicable
                                                                           Gaming machines, namely,
Soaring Wings                     3808169            June 22, 2010         devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Southern Belle                    3677465            September 1, 2009     devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Striking Tiger                    4091441            January 24, 2012      devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Sultan of Mars                    4129317            April 17, 2012        devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Super Hoot Loot                   3767945            March 30, 2010        devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
                                                                           gaming machines;
Swan Lake                         4125757            April 10, 2012
                                                                           machines for playing
                                                                           games of chance
                                                                           Gaming machines, namely,
Swordsman, The                    4502789            March 25, 2014        devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Tales of Hercules                 4502803            March 25, 2014        devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
That's a Hit!                     4250560            November 27, 2012 devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Thundering Buffalo                3967823            May 24, 2011          devices which accept a
                                                                           wager
                                  3967823                                  Gaming machines, namely,
Thundering Buffalo: Golden Stampe (to THUNDERING May 24, 2011              devices which accept a
                                  BUFFALO)                                 wager
                                                                           Gaming machines, namely,
Traveling Gnomes                  4305441            March 19, 2013        devices which accept a
                                                                           wager
                                  3967823                                  Gaming machines, namely,
Triple Buffalo                    (to THUNDERING May 24, 2011              devices which accept a
                                  BUFFALO)                                 wager
        Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 12 of 13


 High 5 Games, LLC Games Using      IGT Trademark       IGT Trademark             IGT Trademark
 IGT Trademarks, or Confusingly    Registration No., Registration Date, if Description of Goods and
          Similar Term               if Applicable        Applicable          Services, if Applicable
                                                                           Gaming machines, namely,
                                  3330664
                                                                           devices on which a wager
Triple Da Vinci Diamonds          (to DA VINCI       November 6, 2007
                                                                           is placed [and components
                                  DIAMONDS)
                                                                           therefor]
                                                                           Gaming machines, namely,
                                                                           devices which accept a
                                                                           wager [and components
                                                                           therefor, namely,
                                                                           controllers, displays,
Twin Win                          3005155           October 4, 2005
                                                                           button panels, bolsters,
                                                                           electrical wiring, and
                                                                           computer hardwre and
                                                                           software associated
                                                                           therewith]
                                                                           Gaming machines, namely,
Vamps                             3958345           May 10, 2011           devices which accept a
                                                                           wager
Van Gogh
                                                                           Gaming machines, namely,
Vanishing Act, The                4096713           February 7, 2012       devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Venice Masquerade                 4818253           September 22, 2015     devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Vivaldi's Seasons                 4129064           April 17, 2012         devices which accept a
                                                                           wager
                                                                           Gaming machines, namely,
Voodoo Vixens                     4103077           February 21, 2012      devices which accept a
                                                                           wager
West Journey Treasure Hunt
                                                                           Gaming machines, namely,
White Falls                       4056837           November 15, 2011      devices which accept a
                                                                           wager
      Case 1:17-cv-09792-ALC-BCM Document 147-1 Filed 07/23/19 Page 13 of 13


 High 5 Games, LLC Games Using     IGT Trademark      IGT Trademark            IGT Trademark
 IGT Trademarks, or Confusingly   Registration No., Registration Date, if Description of Goods and
          Similar Term              if Applicable       Applicable         Services, if Applicable

                                                                         Reel slot machines, gaming
                                                                         machines featuring slot
                                                                         machine type games via
                                                                         video display; coin‐
White Orchid                      3335900          November 13, 2007
                                                                         operated video gaming
                                                                         machines; electro‐
                                                                         mechanical and video
                                                                         display gaming machines

                                                                         Gaming machines, namely,
Wild Horses                       4136268          May 1, 2012           devices which accept a
                                                                         wager
                                                                         Gaming machines
                                                                         featuring slot machine
Witches Riches                    3613935          April 28, 2009        type games via video
                                                                         display and video display
                                                                         gaming machines
                                                                         Gaming machines, namely,
Woolly Mammoth                    4376869          July 30, 2013         devices which accept a
                                                                         wager
